EXHIBIT 10.26

  

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is dated and
effective as of March 24, 2014 (the “Effective Date”), by and between BLACK
RIDGE OIL & GAS, INC., a Nevada corporation (the “Borrower”), and CADENCE BANK,
N.A., a national banking association (the “Bank”).

 

R E C I T A L S:

 

1.          The Borrower and the Bank have heretofore entered into a Credit
Agreement dated as of August 8, 2013, as amended by that certain First Amendment
to Credit Agreement dated as of December 13, 2013 (as amended, the “Agreement”),
pursuant to which the Bank established in favor of the Borrower certain credit
facilities and loans.

 

2.          The Borrower has requested that the Bank make certain amendments to
the Agreement in accordance with Section 14.1 thereof.

 

3.          The Bank, subject to the terms and conditions hereof, has agreed to
honor the Borrower’s request.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby
further amend the Agreement and agree as follows:

 

A.          Defined Terms. Capitalized terms used herein which are defined in
the Agreement, are used herein with such defined meanings, as said definitions
may be amended by this Second Amendment.

 

1.          The following new definition is hereby added to Section 1.1 of the
Agreement:

 

“Second Amendment” means that certain Second Amendment to Credit Agreement by
and between Black Ridge Oil & Gas, Inc. and Cadence Bank, N.A., dated March 24,
2014.

 

2.          The definition of “Second Lien Credit Agreement” is hereby deleted
from Section 1.1 of the Agreement, and replaced with the following definition:

 

“Second Lien Credit Agreement” shall mean that certain Second Lien Credit
Agreement dated as of August 8, 2013 by and among Borrower, the lenders from
time to time parties thereto and Chambers Energy Management, L.P., as agent, as
amended by a First Amendment to Second Lien Credit Agreement dated as of
December 13, 2013 and further amended by a Second Amendment to Second Lien
Credit Agreement dated as of March 24, 2013.

 



1

 

 

B.          Restatement of Section 11.7(b). Section 11.7(b) of the Agreement is
hereby deleted in its entirety and restated as follows:

 

(b) Maximum Net Debt to EBITDAX Ratio. Borrower shall maintain, as of the end of
each calendar quarter set forth below, the ratio of Net Debt to EBITDAX
specified next to each such calendar quarter, calculated on a trailing four
quarters basis. The term “Net Debt” shall mean Borrower’s Debt for borrowed
money, including one hundred percent (100%) of all Loans and Reimbursement
Obligations, less the amount of unrestricted cash equivalents on the balance
sheet of Borrower that is subject to a deposit account control agreement as of
such day.

 

Period Maximum Net Debt to EBITDAX Ratio June 30, 2013, September 30, 2013 and
December 31, 2013 3.50 to 1.00 March 31, 2014 3.75 to 1.00 June 30, 2014 and
September 30, 2014 4.25 to 1.00 December 31, 2014 4.00 to 1.00 March 31, 2015
and thereafter 3.50 to 1.00

 

C.          Restatement of Section 11.7(e). Section 11.7(e) of the Agreement is
hereby deleted in its entirety and restated as follows:

 

(e) Collateral Coverage Ratio. Borrower shall maintain as of the end of each
calendar quarter listed below, a Collateral Coverage Ratio of not less than the
corresponding ratio set forth below:

 

Period Minimum Collateral Coverage Ratio December 31, 2013 through June 30, 2014
0.65 to 1.00 September 30, 2014 through December 31, 2014 0.70 to 1.00 March 31,
2015 and thereafter 0.80 to 1.00

 

D.          Restatement of Last Paragraph of Section 11.7. The last paragraph of
Section 11.7 of the Agreement is hereby deleted in its entirety and restated as
follows:

 



2

 

 

For the purposes of testing covenants (b), (c) and (d) above, EBITDAX, and, for
the purpose of testing covenant (d) only, cash interest, will be calculated as
follows:

 

(i)EBITDAX and cash interest used in the covenant test for the third quarter of
2013 will be Borrower’s EBITDAX or cash interest, as applicable, for the third
quarter times four;

 

(ii)EBITDAX and cash interest used for the fourth quarter of 2013 will be the
sum of Borrower’s EBITDAX or cash interest, as applicable, for the third and
fourth quarters of 2013 times two;

 

(iii)EBITDAX for the first quarter of 2014 will be the sum of Borrower’s EBITDAX
or cash interest, as applicable, for the third and fourth quarters of 2013 and
the first quarter of 2014 times four thirds (4/3); and

 

(iv)Beginning with the second quarter of 2014, EBITDAX and cash interest will be
calculated on a trailing twelve months basis.

 

E.          Revised Compliance Certificate. The form of Compliance Certificate
attached as Exhibit B to the Agreement is hereby revised to reflect the changes
to the Agreement made by this Second Amendment. A copy of the revised Compliance
Certificate is attached as Exhibit A hereto.

 

F.          Conditions Precedent. The effectiveness of this Second Amendment
shall be subject to the Bank’s satisfactory receipt of (i) a signed original of
this Second Amendment by Borrower, (ii) copies of all other documents,
instruments and certificates which the Bank or its counsel may reasonably
request in connection herewith, and (iii) all fees, charges and expenses which
are due and payable under this Second Amendment. Lender reserves the right, in
its sole discretion, to waive one or both of the foregoing conditions precedent.

 

G.          Representations; No Default. On and as of the date of this Second
Amendment, and after giving effect to this Second Amendment, the Borrower
confirms, reaffirms, and restates the representations and warranties set forth
in the Agreement and the Loan Documents; provided, that each reference to the
Agreement herein shall be deemed to include the Agreement as amended by this
Second Amendment.

 

H.          Confirmation of Collateral Documents. All of the liens, privileges,
priorities and equities existing and to exist under and in accordance with the
terms of the Loan Documents are hereby renewed, extended and carried forward as
security for all of the Loans and all other debts, obligations and liabilities
of the Borrower to Bank. More specifically, the Borrower hereby acknowledges and
confirms that the Mortgage and Security Agreement secure all present and future
indebtedness of Borrower to Bank, including without limitation all of the Loans.
Further, the parties to this Second Amendment acknowledge that all Loans are
cross-defaulted and cross-secured.

 

I.          Payment of Expenses. Borrower agrees to pay or reimburse the Bank
for all legal fees and expenses of counsel to the Bank in connection with the
transactions contemplated by this Second Amendment.

 



3

 

 

J.          Amendments. There are no oral agreements between the Bank and the
Borrower. The Agreement, as amended by this Second Amendment, and the other Loan
Documents set forth the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior written and oral understandings
between the Borrower and the Bank with respect to the matters herein and therein
set forth. The Agreement, as amended by this Second Amendment, cannot be
modified or amended except by a writing signed and delivered by the Borrower and
the Bank.

 

K.          Waiver of Defenses. In consideration of the Bank’s execution of this
Second Amendment, the Borrower does hereby irrevocably waive any and all claims
and/or defenses to payment on any indebtedness arising under the Agreement and
owed by any of them to the Bank that may exist as of the date of execution of
this Second Amendment.

 

L.          Governing Law and Counterparts. This Second Amendment shall be
governed by and construed in accordance with the laws of the State of Texas.
This Second Amendment may be executed in any number of counterparts, all of
which counterparts, when taken together, shall constitute one and the same
instrument.

 

M.          Continued Effect. Except as expressly modified herein, the
Agreement, as amended by this Second Amendment, shall continue in full force and
effect. The Agreement, as amended by this Second Amendment, is hereby ratified
and confirmed by the parties hereto.

 

N.          Resolutions/Consents. The Borrower hereby certifies to the Bank that
all corporate resolutions and limited liability company member consents and
appointments previously delivered to Bank in connection with the Agreement
remain in effect.

 

 

 

 

 

 

 

 

 

 

 

[Signatures on following page]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed and delivered as of the date hereinabove
provided by the authorized officers each hereunto duly authorized.

 

 

BORROWER:

 

BLACK RIDGE OIL & GAS, INC.

 

 

By: /s/ Ken DeCubellis

       Name: Ken DeCubellis

       Title: Chief Executive Officer

     

BANK:

 

CADENCE BANK, N.A.

 

 

By: /s/ Steven Taylor

       Name: Steven Taylor

       Title: Vice President

   

 

 

 

 



5

 

 

Exhibit A

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

 

_____________________________

Date

 

 

Cadence Bank, N.A.

2800 Post Oak Blvd., Suite 3800

Houston, TX 77056

 

Ladies and Gentlemen:

 

This Compliance Certificate is submitted pursuant to the requirements of that
certain Credit Agreement dated August 8, 2013, by and between Black Ridge Oil &
Gas, Inc. (“Borrower”) and Cadence Bank, N.A. (“Lender”), as amended by that
certain First Amendment to Credit Agreement dated December 13, 2013, and as
further amended by that certain Second Amendment to Credit Agreement dated March
___, 2014 (as amended, the “Credit Agreement”).

 

Under the appropriate paragraphs of the Credit Agreement, the undersigned
certifies that, to the best of its knowledge and belief, no condition, event, or
act which, with or without notice or lapse of time or both, would constitute an
event of default under the terms of the Credit Agreement, has occurred during
the three-month period ending ______________________ (the “Reporting Period”).
Also, to the best of its knowledge, Borrower has complied with all provisions of
the Credit Agreement.

 

Additionally, Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

 

I.          MINIMUM CURRENT RATIO

 



Total Current Assets $_______________   Total Current Liabilities
$_______________   Current Ratio $_______________     ______ to _______        
Minimum Current Ratio Required 1.00 to 1.00  

 



6

 

 

II.         MAXIMUM NET DEBT TO EBITDAX RATIO

 



(a) Net Debt $_______________   (b) EBITDAX $_______________   (c) Ratio (as of
_______________) ______ to _______       Maximum Ratio Permitted

3.50 to 1.00 (6-30-2013, 9-30-2013 and 12-31-2013)

3.75 to 1.00 (3-31-2014)

4.25 to 1.00 (6-30-2014 through 9-30-2014)

4.00 to 1.00 (12-31-2014)

3.50 to 1.00 (3-31-2015 and thereafter)

       



III.        MAXIMUM SENIOR LEVERAGE RATIO

 

(a) Indebtedness $_______________   (b) EBITDAX $_______________   (c) Ratio (as
of _______________) ______ to _______         Maximum Ratio Permitted 2.50 to
1.00        



 IV.        MINIMUM INTEREST COVERAGE RATIO

 



(a) EBITDAX $_______________   (b) Interest Expense $_______________   (c) Ratio
(as of _______________) ______ to _______         Minimum Ratio Required 3.00 to
1.00        





V.          MINIMUM COLLATERAL COVERAGE RATIO

 



(c) Ratio (as of _______________) ______ to _______         Minimum Ratio
Permitted

0.65 to 1.00 (12-31-2013 through 6-30-2014)

0.70 to 1.00 (9-30-2014 and 12-31-2014)

0.80 to 1.00 (3-31-2015 and thereafter)

             

Sincerely,

 

Black Ridge Oil & Gas, Inc.

 

By:______________________________

       Name:_________________________

       Title:__________________________



7



